Citation Nr: 0632347	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  04-25 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to a compensable evaluation for the residuals 
of small cell carcinoma of the lungs, with a partial right 
lobectomy, not to include a scar, on appeal from an initial 
grant of service connection.  

2.  Entitlement to a separate compensable evaluation for a 
scar as a residual of small cell carcinoma of the lungs, with 
a partial right lobectomy, on appeal from an initial grant of 
service connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
June 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  This rating decision 
granted service connection for the residuals of small cell 
carcinoma of the lungs and assigned a noncompensable 
evaluation.  In June 2006, the veteran presented testimony 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing was completed and has been included in the 
claims folder for future review.  

During the veteran's testimony before the Board, he stated 
that he suffered from dreams and nightmares of his service in 
the Republic of Vietnam.  He further stated that he 
experienced restlessness and that he was startled easily.  He 
implied that he might be suffering from post-traumatic stress 
disorder (PTSD).  A review of the veteran's claim folder does 
not show that the RO has developed or adjudicated a claim for 
entitlement to service connection for PTSD.  Thus, this item 
is referred back to the RO for further processing.  

The issue of entitlement to an increased evaluation for the 
residuals of small cell carcinoma of the lungs, to include 
specifically a scar, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue addressed in the decision 
portion of this action.  

2.  The veteran's residuals of small cell carcinoma of the 
lungs, status post right lower lung lobectomy, have been 
manifested by no evidence of recurrence nor residuals 
following his surgical treatment.


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of 
small cell carcinoma of the lungs, with a partial right 
lobectomy, not to include a scar, on appeal from an initial 
grant of service connection, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321, 
4.1- 4.14, 4.104, Diagnostic Code 6819 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1) (2006).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a June 2001 
letter from the RO that was provided to the veteran prior to 
the issuance of the original jurisdiction (AOJ) decision.  
However, that particular letter only informed the veteran of 
what evidence was required to substantiate his claim for 
service connection, and of his, and VA's, respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession to the 
AOJ.  The Board notes that the veteran was notified of what 
evidence was required to substantiate his claim for an 
increased evaluation along with his, and VA's, respective 
duties via the Statement of the Case (SOC) that was issued in 
November 2003.  

Despite the fact that the notice was provided to the veteran 
after the initial AOJ decision, the Board finds that there 
was a "lack of prejudice from improper timing of the 
notice."  That is, in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the U.S. Court of Appeals for Veterans Claims, 
hereinafter the Court, held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  In the present case, the unfavorable 
AOJ decision that is the basis of this appeal was already 
decided.  The appeal was based on a "downstream" issue - 
the awarding of service connection, the assignment of a 
noncompensable evaluation, and the veteran's appeal of the 
evaluation assigned.  The VCAA information on increased 
evaluations was not provided to him until after he appealed 
the claim.  However, he was provided was VCAA information 
with respect to service connection prior to the AOJ 
determination.  The Court acknowledged in Pelegrini that 
where the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, which spelled out the requirements of the VCAA and 
what the VA would do to assist the veteran.  The VA informed 
the appellant that it would request records and other 
evidence, but that it was the appellant's responsibility to 
ensure that the VA received the records.  The veteran was 
told that he should inform the VA of any additional records 
or evidence necessary for his claim.  The Board would add 
that the veteran's accredited representative has also been 
informed of the information needed to support the veteran's 
contentions.

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2005).  The record reflects that as a result of 
the veteran's initial claim, the veteran underwent a physical 
examination in order to determine whether the veteran had the 
claimed disorder.  Also, in June 2005, the veteran sat for 
another examination in order to determine the severity of any 
residuals from which he was then suffering.  These 
examinations have been accomplished in order to determine 
whether the veteran should be granted a higher disability 
evaluation.  Given the foregoing, the Board finds that the VA 
has substantially complied with the duty to obtain the 
requisite medical information necessary to make a decision on 
the veteran's claim.

The VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought.  In this instance, the RO 
obtained the veteran's available medical treatment records, 
and they have been included in the claims folder.  Moreover, 
the veteran was given the opportunity to present evidence and 
testimony before an RO hearing officer and the Board.  The 
record reflects that the veteran did in fact provide 
testimony before the undersigned Veterans Law Judge in June 
2006.  During that hearing, the veteran was quite specific as 
to how his disability was affecting him and what symptoms and 
manifestations the condition was producing.  A transcript of 
that hearing was prepared and has been included in the claims 
folder for review.  Additionally, the veteran was given 
notice that the VA would help him obtain evidence but that it 
was up to the veteran to inform the VA of that evidence.  It 
seems clear that the VA has given the veteran every 
opportunity to express his opinion with respect to his claim, 
the VA has obtained all known documents that would 
substantiate the veteran's assertions; and, the veteran has 
undergone medical examinations so that the VA would have a 
complete picture of the disability at issue.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection or an increased evaluation claim.  
Those five elements include: 1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection or an 
increased evaluation is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased evaluation, but he 
was not provided with notice of the type of evidence 
necessary to establish an effective date for the disability 
on appeal.  Despite the inadequate notice provided to the 
veteran on this element, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board is denying the veteran's request for an 
increased evaluation, any question as to the appropriate 
effective date to be assigned is rendered moot.  Hence, the 
veteran is not prejudiced by the lack of this element of 
notice.

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing increased evaluations.  He has been told what the 
VA would do to assist him with his claim and the VA has 
obtained all documents it has notice thereof that would 
assist in the adjudication of the veteran's claim.  Thus, the 
Board finds that there has been no prejudice to the veteran 
that would warrant further notification or development.  As 
such, the veteran's procedural rights have not been abridged, 
and the Board will proceed with appellate review.  Bernard, 4 
Vet. App. at 393.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect the ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R., Part 4 (2006).  Separate 
diagnostic codes identify the various disabilities.  38 
C.F.R. § 4.1 (2006) requires that each disability be viewed 
in relation to its history and that there be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2006) requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 (2006) provides that, where there is a question 
as to which of two disability evaluations shall be applied, 
the higher evaluation is to be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2006).  With respect to the issue before the 
Board, the appeal does stem from a disagreement with an 
evaluation assigned in connection with the original grant of 
service connection, and as such, the potential for the 
assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, are for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2006).

The record reveals that the veteran filed for his claim 
nearly three years after a "spot" had been found on the 
lower lobe of the right lung.  The veteran underwent a 
lobectomy and a 15 x 10.5 x 5.3 centimeter section of the 
lobe was removed.  A biopsy was accomplished on the material 
and the veteran was diagnosed as having "high grade 
adenocarcinoma" - non-small cell carcinoma.  The veteran 
subsequently recovered and submitted a claim for benefits.

Following his request for benefits, the veteran underwent a 
VA examination of the lungs in October 2001.  The examiner 
noted that the veteran had been previously diagnosed as 
suffering from chronic obstructive pulmonary disease (COPD) 
and implied that the COPD was related to the veteran's 
cigarette smoking.  The veteran told the examiner that he was 
not receiving any type of treatment for cancer of the lungs 
although he was using an inhaler for his COPD.  Upon 
examination, the doctor found the veteran without shortness 
of breath and his respiration was unlabored.  The examiner 
completed the exam and wrote the following:

Non-small cell carcinoma of the lung 
status post resection.  The patient 
received no adjuvant chemotherapy or 
radiation therapy.  He continues to be in 
complete clinical remission.  It is 
likely that he is cured from this lung 
cancer.  

The examiner did not suggest or insinuate that the veteran's 
cancer had affected his COPD or vice versa.  

The claims folder contains an x-ray films result from October 
2003.  That report noted specifically that "there is no 
evidence of active disease or malignancy".  

Another examination was performed in June 2005.  Such an 
examination was performed at the VA medical centr in Tampa 
and it was labeled a respiratory exam.  Upon completion of 
the examination, the doctor diagnosed the veteran as 
suffering from moderate COPD and emphysema, which he implied 
was related to over 30 years of cigarette smoking.  The 
doctor further stated that the veteran had no recurrent of 
lung cancer.  

In conjunction with the claim, the veteran's treatment 
records were obtained and included in the claims folder.  
These records, both VA and private, note that the veteran had 
been previously treatment for non-small cell carcinoma.  
However, those same records do not insinuate, suggest, or 
outright state that the veteran now is suffering from cancer.  
They do not imply that the veteran's cancer had metastasized 
and spread to other parts of the veteran's body.  

The RO has rated the veteran's residuals as noncompensable 
pursuant to 38 C.F.R. Part 4, Diagnostic Code 6819 (2006) 
which provides that malignant neoplasms of any specified part 
of the respiratory system, exclusive of skin growths, 
warrants a 100 percent evaluation.  A note indicates that a 
rating of 100 percent shall continue beyond the cessation of 
any surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure.  Six months after discontinuance of 
such treatment, the appropriate disability rating shall be 
determined by mandatory VA examination.  If there has been no 
local recurrence or metastases, the rating shall be based on 
residuals.

On this record, the Board finds that the evidence 
demonstrates that the veteran's residuals of lung cancer, 
status post right lower lobectomy, has been manifested by no 
evidence of recurrence nor residuals following his surgical 
treatment.  The criteria of Diagnostic Code 6844 provide for 
evaluating post-surgical residuals of lobectomy as a 
restrictive lung disease.  38 C.F.R. Part 4, Diagnostic Code 
6844 (2006).  The various VA examiners have not concluded 
that the veteran suffers from restrictive lung disease.  The 
veteran's COPD is obstructive lung disease, not restrictive 
lung disease, and there is no evidence of either restrictive 
lung disease or a recurrence of the cancer.  

The veteran argues that his residuals include breathing 
difficulties with shortness of breath.  The Board deems the 
veteran competent to describe his reported symptoms, but does 
not deem the veteran competent to relate those symptoms to 
his service connected lung disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); 38 C.F.R. § 3.159(a) 
(2004). Rather, medical examiners have insinuated that the 
veteran's breathing difficulties are associated with non-
service connected COPD as demonstrated by PFT examination.  
Hence, it is the opinion of the Board that the preponderance 
of the evidence weighs against the claim, and the benefit of 
the doubt rule is not for application.  38 U.S.C.A. § 5107(b) 
(West 2002 & Supp. 2005). See Ortiz v. Principi, 274 F. 3d. 
1361, 1365 (Fed. Cir. 2001) (benefit of doubt rule does not 
apply when preponderance of evidence is against claim).

In reaching the above determination, the Board considered 
whether the veteran's service-connected disability standing 
alone presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2006); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Significantly, however, no evidence 
has been presented showing factors such as a marked 
interference with employment beyond that interference 
contemplated in the assigned ratings or frequent periods of 
hospitalization, due solely to the veteran's service-
connected lung disability, as to render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) (2006) are not met.


ORDER

Entitlement to a compensable evaluation for the residuals of 
small cell carcinoma of the lungs, with a partial right 
lobectomy, not to include a scar, on appeal from an initial 
grant of service connection, is denied.  


REMAND

Additionally, although the veteran has not specifically 
complained about the surgical scar as a result of the 
thoracotomy and right lower lobectomy, the Board must 
consider whether the impairment manifested by the scar may be 
afforded additional, compensable evaluations under the 
appropriate diagnostic code.  All impairment arising from a 
single disability may be awarded separate, compensable 
evaluations, where that impairment is not already 
contemplated by the assigned diagnostic code, and except as 
otherwise directed in the rating schedule.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994) (where a veteran with a 
service-connected facial injury sought an increased rating, 
the veteran's disability was to be properly assigned 
compensable ratings under separate codes for disfigurement, 
tender and painful scars and muscle injury); see also AB v. 
Brown, 6 Vet. App. 35 (1993) (the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded).  Because a thorough discussion of the applicability 
of Esteban has not been accomplished, i.e., the RO must 
discuss and decide whether the veteran is separately entitled 
to a rating for the operation scar, and as such, the claim 
must be remanded for additional development and adjudication.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a) (2006); and the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Charles v. Principi, 16 Vet. App. 
370 (2002), and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In particular, the RO must inform the 
claimant: (1) of the notification and 
duty to assist provisions of the VCAA and 
its implementing regulations, (2) about 
the information and evidence not of 
record that is necessary to substantiate 
his claim for increased evaluations; (3) 
about the information and evidence that 
VA will seek to provide; (4) about the 
information and evidence the claimant is 
expected to provide; and (5) request or 
tell him to provide any evidence in his 
possession that pertains to his claim for 
an increased evaluation.

2.  After the above has been completely 
to the extent possible, the RO should 
schedule the veteran for an examination 
of his chest.  The examiner should be 
prepared to provide comments with respect 
to the dermatological aspects of the 
veteran's right thoracotomy and right 
lower lobectomy.  The examiner should be 
provided with the veteran's claims folder 
and a copy of this Remand and should 
review the veteran's medical history.  In 
addition to X-rays, any other tests and 
studies deemed necessary should be 
accomplished at this time.

The report of the skin examination should 
identify, and contain findings 
concerning, all scars produced by the 
thoracotomy and lobectomy.  These 
findings should include information about 
whether the scar or scars:

(1)  are tender and painful, if 
superficial;

(2)  are poorly nourished with repeated 
ulceration, if superficial;

(3)  if "deep" (that is, associated 
with underlying soft tissue damage), are 
the size of an area or areas:  exceeding 
6 square inches (38 square cm), or 
exceeding 12 square inches (77 square 
cm), or exceeding 72 square inches (465 
square centimeters), or exceeding 144 
square inches (929 square cm);

(4)  if "superficial" (that is, not 
associated with underlying soft tissue 
damage) and not productive of limitation 
of function, are the size of an area or 
areas of 144 square inches (929 square 
cm) or greater;

(5)  are superficial and "unstable" 
(that is, there is frequent loss of 
covering of skin over the scar),

(6)  are superficial and painful on 
examination; and,

(7)  have produced limitation of 
function, and if so, what limitation of 
function (e.g., limitation of motion, 
neurological impairment or pain with 
use.)

A complete rationale for any opinion 
expressed should be included in the 
examination report.  The claims folder 
and this Remand must be made available to 
the examiner for review before the 
examination.  The results proffered by 
the examiner must reference the complete 
claims folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the report 
does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2006) (". . . if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and, Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).  See also Stegall 
v. West, 11 Vet. App. 268 (1998).

The RO should review the claims folder and ensure that the 
requested development has been completed to the extent 
possible. Thereafter, it should readjudicate the claim.  If 
the benefit sought on appeal remain denied, the appellant and 
the appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The purpose of the examination requested in this remand is to 
obtain evidence which may be dispositive of the appeal.  
Therefore, the veteran is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (2006) failure to cooperate by 
attending the requested VA examination may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


